NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                              Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              28-JUN-2022
                                              07:50 AM
                                              Dkt. 34 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee,
                                  v.
                KYLE P. McCORMICK, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           WAI#ANAE DIVISION
                      (CASE NO. 1DTC-20-003868)


                      SUMMARY DISPOSITION ORDER
  (By:    Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant Kyle P. McCormick (McCormick)
appeals from the March 31, 2021 Notice of Entry of Judgment
and/or Order and Plea/Judgment (Judgment), entered by the
District Court of the First Circuit, Wai#anae Division1 (District
Court), convicting him of Reckless Driving, in violation of
Hawaii Revised Statutes (HRS) § 291-2.2         McCormick contends the
evidence is insufficient to support the conviction because
Plaintiff-Appellee State of Hawai#i (State) failed to show that
he consciously disregarded a substantial and unjustifiable risk



     1
            The Honorable Kristine Y. Yoo presided.
     2
            HRS § 291-2 (2007), entitled "Reckless driving of vehicle or
            riding of animals; penalty," states:

                  Whoever operates any vehicle or rides any animal
            recklessly in disregard of the safety of persons or
            property is guilty of reckless driving of vehicle or
            reckless riding of an animal, as appropriate, and
            shall be fined not more than $1,000 or imprisoned not
            more than thirty days, or both.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

to the safety of persons or property to indicate a reckless state
of mind.
           Upon careful review of the record and the briefs
submitted by the parties, and having given due consideration to
the arguments advanced and the issues raised, we affirm for the
following reasons.
           In a sufficiency-of-the-evidence challenge, we consider
the evidence in the strongest light for the prosecution; "[t]he
test on appeal is not whether guilt is established beyond a
reasonable doubt, but whether there was substantial evidence to
support the conclusion of the trier of fact." State v. Matavale,
115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007). "[E]ven if
. . . the conviction is against the weight of the evidence," we
will affirm "as long as there is substantial evidence to support
the requisite findings for conviction . . . ." Id. at 158, 166
P.3d at 331. "'Substantial evidence' as to every material
element of the offense charged is credible evidence which is of
sufficient quality and probative value to enable a person of
reasonable caution to support a conclusion." Id. (brackets
omitted).
           The Hawai#i Supreme Court held in State v. Agard,

          (1) the reckless state of mind definition under HRS §
          702-206(3) (1993) applies to the reckless driving
          statute, HRS § 291-2; (2) in determining whether an
          identified risk is substantial and unjustifiable under
          HRS § 702-206(3), the nature and degree of the risk
          disregarded by the actor, the nature and purpose of
          his conduct, and the circumstances known to him in
          acting must be weighed; (3) in this case a reckless
          state of mind can be inferred from the circumstances
          to conclude that there was conscious awareness of a
          substantial and unjustifiable risk to the safety of
          others and property on the part of Respondent; and (4)
          deference must be given to the trier of fact with
          respect to questions of credibility and weight of the
          evidence.

113 Hawai#i 321, 322, 151 P.3d 802, 803 (2007).         HRS § 702-206(3)
(2014) defines "recklessly" as follows:
          (a) A person acts recklessly with respect to his
          conduct when he consciously disregards a substantial
          and unjustifiable risk that the person's conduct is of
          the specified nature.
          (b) A person acts recklessly with respect to attendant
          circumstances when he consciously disregards a

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          substantial and unjustifiable risk that such
          circumstances exist.
          (c) A person acts recklessly with respect to a result
          of his conduct when he consciously disregards a
          substantial and unjustifiable risk that his conduct
          will cause such a result.
          (d) A risk is substantial and unjustifiable within the
          meaning of this section if, considering the nature and
          purpose of the person's conduct and the circumstances
          known to him, the disregard of the risk involves a
          gross deviation from the standard of conduct that a
          law-abiding person would observe in the same
          situation.
          At trial, Sergeant Cullen Kau (Sergeant Kau) testified
that: at approximately 6:35 p.m., McCormick drove 101 miles-per-
hour (MPH) in a 60 MPH zone on the H-1 freeway; he did not reduce
his speed even after passing by Sergeant Kau; Sergeant Kau
eventually caught up to McCormick as McCormick sped up to the
vehicles ahead of McCormick "over a thousand feet away" that were
in all three lanes of the freeway; McCormick "slowed down a
little bit" as McCormick "got up right behind" the middle car,
causing the car to move out of McCormick's way; McCormick did not
stop or slow down even though Sergeant Kau was following
McCormick with the lights and siren on; Sergeant Kau went into
the fast lane to pull abreast of McCormick's driver's side window
as McCormick was in the middle lane; at that point, while still
driving, McCormick flashed an I.D. at Sergeant Kau as they
traveled side by side; Sergeant Kau verbally told McCormick to
pull over and McCormick did so. Kau cited McCormick for Reckless
Driving "[b]ecause of the amount of speed and when [McCormick]
caught up to the vehicles, he just went up to the cars until they
moved out of the way. And he basically pushed the car out of the
way by coming up behind him."
          In finding McCormick guilty, the District Court found
that Sergeant Kau credibly testified to McCormick's high rate of
speed; it took Sergeant Kau "several seconds to catch up to"
McCormick, who had not "slowed down at any point"; a car had to
move out of McCormick's way to let him pass; Sergeant Kau tried
to pull McCormick over with lights and siren by going "abreast of
[McCormick] on the fast lane while Mr. McCormick was in the

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

middle lane"; "rather than pulling over, [McCormick] flashed what
appeared to be an I.D. card at [Sergeant Kau]"; and "even after
all of that, Sergeant [Kau] had to finally tell him verbally to
pull over." The District Court also referenced McCormick's
actions of telling Sergeant Kau to hurry up with the citation as
indicative of McCormick's state of mind.
          These facts here are distinguishable from those in
State v. Moleta, 112 Hawai#i 233, 236, 145 P.3d 776, 779 (App.
2006), where the defendant did not exceed the speed limit and
there was insufficient evidence to infer how close he was to the
vehicles he allegedly cut off. Indeed, the facts here are more
similar to those in State v. Tennis, No. 30363, 2012 WL 104777,
at *2 (App. Jan. 12, 2012) (SDO), and State v. Cambra, No. 28887,
2008 WL 4869030, at *1 (App. Nov. 12, 2008) (SDO), as there is
evidence McCormick drove at an extremely high rate of speed and
closely tailgated other vehicles. McCormick's act of flashing an
I.D. at Sergeant Kau while driving alongside the officer at a
high rate of speed also posed a substantial and unjustifiable
risk to the safety of other persons and vehicles on the freeway,
including Sergeant Kau. See HRS § 291-2; Agard, 113 Hawai#i at
322, 151 P.3d at 803.
          Moreover, like the defendant in Agard, McCormick
refused to pull over even after being pursued by police with
sirens and lights on. After the stop, when Sergeant Kau
approached him, McCormick insisted that he needed to be at work
in ten minutes or he would lose his job, and at one point told
Sergeant Kau to hurry up with writing the citation. This
evidence supports an inference that McCormick's speeding and
aggressive driving were conscious rather than inadvertent, i.e.,
that he was aware of the nature of his actions, but he was more
concerned about getting to work on time than driving safely,
which constitutes substantial evidence of his reckless state of
mind. See Agard, 113 Hawai#i at 322, 151 P.3d at 803. Moreover,
his acts of driving at a high rate of speed, not slowing down
after seeing Sergeant Kau, tailgating another vehicle closely
until the vehicle moved out of his way to let him pass, not

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

slowing or stopping while being pursued and instead flashing an
I.D. at the officer while continuing to drive at high speed, and
refusing to promptly pull over, are indicative of a "gross
deviation from the standard of conduct that a law-abiding person
would observe in the same situation." HRS § 702-206(3)(d).
Accordingly, viewing the evidence in the strongest light for the
prosecution, the record contains substantial evidence to support
the conclusion of the District Court adjudging McCormick guilty
of Reckless Driving. See Matavale, 115 Hawai#i at 157-58, 166
P.3d at 330-31.
          For the foregoing reasons, the March 31, 2021 Notice of
Entry of Judgment and/or Order and Plea/Judgment, entered by the
District Court of the First Circuit, Wai#anae Division, is hereby
affirmed.
          DATED: Honolulu, Hawai#i, June 28, 2022.
On the briefs:
                                   /s/ Katherine G. Leonard
Amber P. Boll,                     Presiding Judge
Deputy Public Defender,
for Defendant-Appellant.           /s/ Clyde J. Wadsworth
                                   Associate Judge
Loren J. Thomas,
Deputy Attorney General,           /s/ Karen T. Nakasone
for Plaintiff-Appellee.            Associate Judge




                                  5